Citation Nr: 1613268	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-27 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus.


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision by the Department of Veterans Affairs (VA) Resource Center in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the VA Regional Office (RO) in Baltimore, Maryland.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The Board briefly notes that the Veteran has previously raised claims of entitlement to service connection for a vision disability and for a hand disability claimed as bilateral Dupuytren's Contracture.  These claims were denied by the RO in June 2006 and July 2012 rating decisions, respectively, and were not subsequently appealed by the Veteran.  The Board, therefore, does not have jurisdiction to address these claims.

The Veteran has also claimed entitlement to service connection for diabetic peripheral neuropathy.  He was afforded a VA examination in March 2012 and the examiner indicated diabetic peripheral neuropathy was not present.  However, the record does not show that this issue was subsequently addressed in a rating decision or otherwise adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.

The Board notes that diabetes mellitus is evaluated under Diagnostic Code 7913, which provides a 20 percent rating for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

The 40 percent criteria under Diagnostic Code 7913 are conjunctive, not disjunctive-i.e., there must be insulin dependence and restricted diet and regulation of activities.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  

"Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996). 

By way of background, the Veteran was initially granted service connection for his diabetes in an April 2006 rating decision in which the RO assigned a 20 percent disability rating.  He subsequently filed an increased rating claim in January 2007, and the 20 percent evaluation was continued in an April 2007 rating decision, which is now on appeal.

The evidence of record shows that the Veteran's diabetes mellitus requires insulin injections and a restricted diet.  However, the RO has thus far rejected the Veteran's assertion that a regulation of activities is also required.

The Veteran was afforded VA medical examinations to determine the degree of severity of his diabetes in May 2006 and March 2012.  The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, examiners are not free to simply ignore a veteran's statements related to lay observable symptoms and events.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In addition, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board notes that while both VA examiners indicated that the Veteran's diabetes did not require regulation of activities, neither addressed the competent lay statements and other evidence submitted by the Veteran bearing on the issue of whether his diabetes required such regulation.  In addition, in determining that no regulation of activities was required, the March 2012 examiner stated that no such regulation appeared in the medical evidence, but did not address whether the severity of the Veteran's diabetes at the time of the examination warranted the imposition of such a regulation.  As such, the Board finds that the VA examination reports of record are inadequate for adjudication purposes, and that a remand for a new VA examination and opinion is warranted.

The following evidence of record bearing upon whether the Veteran's diabetes requires a regulation of activities (avoidance of strenuous occupational and recreational activities) must be addressed by the VA examiner pursuant to this remand:

In a February 2006 letter, Dr. L.E.H. stated that due to the Veteran's diagnosis and required care, foreign travel would not be advisable, and that this could severely limit the Veteran's working situation, which had required international travel to places with questionable or difficult access to medical facilities.

In a January 2007 letter the Veteran described how his position as Program Manager for the U.S. State Department's Antiterrorism Training Assistance Program (ATAP) required training police forces in foreign countries, and that international travel had become very difficult since medical care and facilities were not always available at all of the locations he was required to travel to.
  
In a March 2008 letter the Veteran described an incident in which he experienced a sudden drop in blood sugar while driving and almost passed out behind the wheel, and another incident in which he experienced a sudden drop in blood sugar while walking with his wife, making it a struggle just to make it home.  He stated that he had discontinued going to the gym and taking 3-mile walks with his wife for fear that he would not be able to get help for sudden drops in blood sugar if needed.  He described a December 2007 incident while shopping in the mall with his wife when his blood sugar dropped without warning and he had to be led out of the store to find food.  He also described a November 2008 incident while out of the country at a foreign police academy where he had to excuse himself from an important meeting to find some orange juice and something to eat.  The Veteran expressed his fear of what might happen if he experienced one of these sudden drops in blood sugar while assigned to a third world country where he might not have immediate access to juice or other necessary items.  He stated that in the summer of 2007 he was selected to head up a team to present a tactical training course in Monrovia, Africa, but had to be excused from the assignment due to the location, since there was a lack of medical facilities within easy reach of the training site and because he would be exposed to intense heat.  He stated that similar opportunities had to be declined, and reiterated his fear of what would happen in the event of a sudden blood sugar drop, and how he would seek help in case of emergency.

A March 2008 letter by Dr. L.E.H. states that the Veteran's diabetes had significantly impacted his life, including his work as well as day-to-day activities, and that the progression of the disease and dependence on insulin had only increased this impact.

In a May 2008 letter, the Veteran described an incident that occurred while on assignment to evaluate the police force in Lima, Peru, in which he became disoriented and felt as though he would pass out during a meeting with an important Peruvian police official, and had to excuse himself and ask for juice through translators.  He described how this incident was embarrassing and disruptive to the rest of the team's schedule, which included back-to-back meetings throughout the day.  In this letter, the Veteran also described how in the past two months he had been exhausted almost every day, which caused him to have to stop for brief naps on his commute home to prevent himself from falling asleep behind the wheel.

In a June 2008 statement by S.P., the Veteran's work colleague, S.P. stated that the Veteran's inability to travel to various third world countries, where medical assistance was limited, had impacted his day-to-day activities and overall job performance.  He also corroborated the Veteran's account of the incident in Lima, Peru, and described how during overseas trips, the State Department operates according to a host country's schedule, which at times may include skipping meals, which can have an adverse effect on someone with diabetes.

In a February 2009 letter, the Veteran reiterated that he can no longer work out at the gym or take 3-mile walks with his wife due to his fear of an emergency drop in blood sugar.  He stated that episodes of low sugar levels often occurred when he least expected them, such as while driving an automobile, standing in line at the supermarket, in the middle of a car wash, at his granddaughter's school play, or even sitting at his desk at work.  He stated that many times, he had to sit for fear of collapsing, and stated that his vision is affected by blood sugar drops, and for this reason his wife drives him in the evening hours.  He described a particular incident in which he had been cooking over open flames when his speech began to slur and he started acting dazed and lost focus.  Thankfully, his wife was there and able to get him orange juice.  He also described how the week prior, he awoke at 3:00 a.m. and felt very weak and could not get out of bed, so his wife had to rush downstairs to get orange juice and peanut butter crackers.  He expressed his fear of what would have happened if he was alone in a hotel room in a foreign country, instead of at home.

In a June 2010 letter the Veteran stated that he used to play golf but had stopped because of some close calls while playing with his son-in-law in 2008.  He described an incident in which he experienced an extreme drop in blood sugar while playing golf and had to be driven back to the club house so he could get some orange juice.  He stated it gave his son-in-law a scare because he had slumped over in the golf cart and was unable to give directions back to the club house because it was an unfamiliar course.  He stated that he had not played golf since due to a constant fear that he would go into diabetic shock and be unable to find somewhere to get juice or candy when he needed it.  He stated that since his last letter, episodes of drops in blood sugar had increased, and occurred while driving, while at the supermarket, in the middle of the car wash, at his granddaughter's school play, or just sitting at his desk at work.  He also stated that he had nearly collapsed while doing yard work, such as mowing the grass and gardening, causing him to stop doing yard work and hire a company to do it.  He also stated that he commuted long distances to and from work, and often had to pull off the highway to look for a convenience store to get juice or another product to stop him from falling asleep behind the wheel.  He described almost having three car accidents in the previous month and being pulled over after apparently swerving from his lane into an adjacent lane without signaling.

In a May 2011 letter, the Veteran's wife stated that she and the Veteran were no longer able to do things they once did as a couple, such as working in the yard together, going for long walks, or dining out without having to worry about something going wrong.  She described several incidents in which her husband had slipped into a daze and acted hopelessly lost, confused, incoherent, or strange when his blood sugar levels dropped unexpectedly.

The Board notes that the preceding summary of evidence does not include every incidence of increased diabetic symptoms described in the Veteran's letters, but instead only those which bear upon the Veteran's need to avoid "strenuous occupational and recreational activities," the relevant issue on appeal.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not previously examined the Veteran or proffered an opinion in this case, to determine the severity of his service-connected type II diabetes mellitus.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination of the Veteran and the review of the relevant records and lay statements, the examiner must address whether the Veteran's diabetes mellitus requires regulation of activities (defined as "avoidance of strenuous occupational and recreational activities").  In this regard, the examiner must consider and discuss the evidence of record the Board has summarized, beginning on page 4, above.  The Board notes that this evidence indicates, among other things, that the Veteran has discontinued going to the gym, taking long walks, playing golf, and doing yard work due to what he believes were episodes of sudden drops in blood sugar, and that the international travel required by his occupation has been restricted due to inaccessibility of medical care at some overseas locations. 

The examiner should not merely determine whether a regulation of activities has been imposed by past treatment providers, but whether the severity of the Veteran's diabetes at the time of the examination or any time during the period of the claim warrants the regulation of activities.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






